Citation Nr: 1341877	
Decision Date: 12/18/13    Archive Date: 12/31/13

DOCKET NO.  07-31 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a left upper extremity injury including radiculopathy, carpal tunnel syndrome, and gouty arthropathy in the left elbow, claimed as a left shoulder and arm injury, to include as secondary to arthritis and a chronic sprain, right ankle.

2.  Entitlement to service connection for a cervical spine disability, to include degenerative joint disease, osteoarthritis, and spondylosis, to include as secondary to arthritis and a chronic sprain, right ankle.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) from September 2005 and May 2007 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).

In November 2008, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.

In January 2009, March 2010, September 2011, and March 2013, the Board remanded these claims to the Appeals Management Center (AMC) in Washington, D.C. for additional development.  

In August 2013, the Board requested the opinion of a specialist from the Veterans Health Administration (VHA).  The requested opinion was received and in September 2013, the Board provided the Veteran a copy of that opinion and afforded him an opportunity to submit additional evidence or argument within 60 days of the date of that letter.  In a signed statement received at the Board later that month, the Veteran stated that he had no further evidence or argument to present.  Accordingly, the Board will proceed with the consideration of his case.

As a final preliminary matter, the Board observes that the issue of service connection for bilateral hearing loss was previously on appeal.  However, in a September 2012 rating decision, the AMC granted service connection for it.  Therefore, the issue of service connection for bilateral hearing loss has been resolved and is no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), and Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).


FINDINGS OF FACT

1.  A left upper extremity disability, variously diagnosed as radiculopathy, carpal tunnel syndrome, gout arthropathy, and bone spur/degenerative joint disease (DJD), was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current left upper extremity disability to service or to a service-connected disability. 

2.  A cervical spine disability, variously diagnosed as degenerative joint disease, osteoarthritis, and spondylosis, was not shown in service or for many years thereafter, and the most probative evidence fails to link the Veteran's current cervical spine disability to service or to a service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for residuals of a left upper extremity injury including radiculopathy, carpal tunnel syndrome, gouty arthropathy, and bone spur/DJD in the left elbow, claimed as a left shoulder and arm injury, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2013); 38 C.F.R. § 3.310 (2006).

2.  The criteria for establishing service connection for a cervical spine disability, to include degenerative joint disease, osteoarthritis, and spondylosis, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3307, 3.309 (2013); 38 C.F.R. § 3.310 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2013).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.  

In this case, a June 2005 letter sent prior to the decision on appeal provided notice regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  A March 2006 letter advised the Veteran of how disability evaluations and effective dates 
are assigned, and the type of evidence which impacts those determinations.  A subsequent September 2011 letter provided notice of what information and evidence is needed to substantiate a claim for service connection on a secondary basis.  This case was last adjudicated in February 2013.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records (STRs), post-service treatment records and statements of the Veteran.  The Veteran was also afforded VA examinations and/or opinions were obtained in July 2006, August 2006, April 2009, October 2011, November 2012, January 2013, and April 2013 with respect to the issues decided herein, and a VHA medical opinion was obtained.  The Board finds that VA's duty to assist with respect to obtaining VA examinations and opinions regarding the issues decided herein has been met. 

The Board notes that it previously remanded the matter on appeal several times for development, more recently in March 2013, to include providing the Veteran notice of how to establish secondary service connection, association of outstanding private treatment records, and additional VA opinions.  In response, the RO sent a letter in March 2013 providing notice of secondary service connection and requesting that the Veteran identify and complete authorizations for the release of records from providers who have treated him for disabilities on appeal.  In an April 2013 telephone call with VA, the Veteran indicated that he had no further evidence to submit.  Moreover, the Veteran was provided VA examinations in April 2013, 
and the Board obtained a VHA opinion in September 2013 to supplement the VA opinions.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)). 

The Veteran has been afforded a hearing before a VLJ in which he presented oral argument in support of his service connection claims.  In Bryant v. Shinseki, 23 
Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who chairs a hearing fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the VLJ identified the issues to 
the Veteran, and relevant testimony concerning events in service, treatment history, and symptomatology was elicited.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that no further action pursuant to Bryant is necessary, and the Veteran is not prejudiced by a decision at this time.  

As discussed above, the Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was provided with a meaningful opportunity to participate in the claims process and has done so by providing evidence and argument and presenting for VA examinations.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II.  Analysis

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b) (2012).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Moreover, where a veteran served for at least 90 days during a period of war or after December 31, 1946, and arthritis manifests to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309(a).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999). 

Additionally, service connection may be established for disability which is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disability may be service-connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence of aggravation unless the underlying condition worsened.  See Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002). 

The Veteran is seeking service connection for residuals of a left upper extremity disability and a cervical spine disability.  He alleges these disabilities are related to an accident in service involving a motor scooter.  In the alternative, he also claims these disabilities are secondary to the service-connected right ankle arthritis and sprain.

Service treatment records show that, in October 1968 the Veteran's left hand and arm were run over by a motor scooter.  In the week following the accident, dressings were applied to the arm.  There is no other treatment, complaint or diagnosis in the service treatment records regarding the left upper extremity or the cervical spine.

Post-service treatment records show that in June 2005 he complained of shoulder and neck pain.  He was diagnosed with a cervical sprain and shoulder pain.  X-rays of the left shoulder were normal; cervical spine x-rays showed spondylosis.  

On a VA neurological examination in July 2006, it was noted that an MRI of the cervical spine showed osteoarthritis with facet joint arthritis at the cervical spine, particularly at C5 and C6.  The examiner felt that the clinical evidence for radiculopathy or neuropathy was "at best meager" and that a nerve conduction 
study and EMG of the left upper extremity was needed for a more objective finding.  

A VA joints examination in July 2006 noted the Veteran works as a mechanic.  The examiner found no objective findings for a left shoulder diagnosis or a wrist joint orthopedic condition.  The wrist findings were consistent with possible median nerve involvement.  The Veteran was also diagnosed with a left elbow bone spur that was representative of degenerative joint disease (DJD).  The examiner felt 
that the left shoulder pain was more likely than not caused by cervical spine spondylosis, as the Veteran was only treated for abrasions after the in-service incident.  The examiner also felt that the left elbow degenerative changes were less likely than not a result of being hit by a motor scooter during service.

A private physician wrote in July 2006 that he had treated the Veteran for one year and that the Veteran had osteoarthritis that had likely worsened because of an injury he sustained during military service in 1968.
	
August 2006 x-rays of the left shoulder from VA were essentially normal and left elbow x-rays showed a small bone spur.  September 2006 VA x-rays showed no abnormalities of the cervical spine, and an EMG of the left upper extremity was abnormal.  A September 2006 bone scan from private treatment showed the appearance of gouty arthropathy with increased isotope activity in the left elbow.

On VA spine examination in April 2009 he was diagnosed with cervical spondylosis with clinical evidence of a left cervical radiculopathy.  The examiner felt it was less likely than not that the neck difficulties were related to military service due to the lack of neck injury during service and the remoteness of the Veteran's service.

A VA physician reviewed the claims file in October 2011 and opined that the peripheral neuropathy of the left upper extremity was related to service because 
the Veteran was in a motorcycle accident in service and currently had cervical spondylosis and radiculopathy.  However, as the Veteran is not service connected for his cervical spine, the opinion is insufficient. 

At a November 2012 VA neck examination, he was diagnosed with osteoarthritis and degenerative disc disease.  In January 2013 the examiner reviewed the claims file and opined that the osteoarthritis and degenerative disc disease were less likely than not incurred in or caused by service because the service treatment records did not provide documentation regarding injuries to the neck during military service.

A VA physician reviewed the record in February 2013 and concluded that it was less likely than not that the cervical spine disability was incurred in service.  The examiner noted that the treatment records after the October 1968 in-service accident did not show any indication of a neck injury.  Furthermore, the record showed a 35 year gap between the Veteran's service and complaints related to the cervical spine.  

In an April 2013 opinion, the VA examiner opined that the Veteran's carpal tunnel syndrome and/or ulnar compression was less likely than not incurred in or caused by the in-service injury from being hit by a motor scooter because the service treatment records do not indicate chronic sequelae.  He also noted that carpal tunnel syndrome is typically the result of overuse of the wrist, and there was no evidence that it was present during service.  The examiner also felt that the carpal tunnel syndrome and/or ulnar compression and cervical spine disability were less likely than not proximately due to or the result of the service-connected right ankle disability.  It was noted that there was no anatomic or biomechanical rationale to support any causative connection between the Veteran's chronic ankle disability and his neck problems or carpal tunnel syndrome and ulnar compression.  

While the April 2013 opinion states that there is no "causative connection," the opinion did not address whether the right ankle disability permanently worsens 
the left arm disabilities and cervical spine disability beyond normal progression (aggravation).  Furthermore, while the record reflected diagnoses of left elbow gouty arthropathy and/or bone spur/DJD, no opinion as to gouty arthropathy had been provided.  Therefore, in August 2013, the Board requested a Veterans Health Administration (VHA) opinion from an orthopedist to address these issues. 

In September 2013, a VA orthopedic surgeon reviewed the Veteran's claims file in its entirety and opined that it is less likely than not that the Veteran's cervical spine condition, including DJD, osteoarthritis, and spondylosis, has been permanently worsened by any right ankle disability, to include gait disturbance.  He explained that there is no medical literature or teaching of any kind that connects post-traumatic ankle dysfunction to cervical spine disease in any way.  The orthopedic surgeon also opined that it is less likely as not that gouty arthropathy and/or bone spur/DJD of the left elbow had its onset in service or is related to service, to include as a result of the motor scooter accident.  He noted that the record documented superficial skin abrasions but no other injury or complaint relating to the elbow, 
and that they were resolved within two weeks.  Moreover, the orthopedist found probative that there is no record of persistent symptoms in the relevant anatomical area during the rest of his period of service.  

Additionally, he opined that it is less likely as not that the gouty arthropathy and/or bone spur/DJD of the left elbow was caused by the Veteran's service-connected right ankle disability.  The orthopedic surgeon noted that there is no medical literature or teaching of any kind that connects posttraumatic ankle dysfunction as a cause or aggravating condition for either DJD of the elbow or gout of the elbow.  Nor did the orthopedist find any causal connection documented in the Veteran's records.  Finally, the orthopedic surgeon opined that it is less likely as not that a left upper extremity radiculopathy, carpal tunnel syndrome, ulnar compression of the left elbow, gouty arthropathy and/or bone spur/DJD of the left elbow, had been permanently worsened beyond normal progression or aggravated by a service-connected right ankle disability.  The orthopedic surgeon found no plausible causal connection, noting that there is no direct or indirect mechanism for a post injury ankle to cause or aggravate any of the named conditions.  Nor is any causal connection documented in the provided records.

In further support of his opinions, the orthopedic surgeon included a detailed 
review of the records.  In doing so, he noted that gout is the result of a metabolic problem and is not related to trauma.  He further noted that disc space narrowing and some arthritic changes are expected in patients of the Veteran's age, and that such changes are not usually associated with pain.  Moreover, he noted that mild carpal tunnel syndrome is very common in mechanics.  Regarding the cervical spine, he noted a nerve conduction study in September 2006 did not reveal nerve irritation and that cervical radiculopathy was not established by those studies.  Thus, he concluded that there was no evidence of a pinched nerve in the neck.

The April 2013 VA examiner and the September 2013 VHA orthopedic surgeon's opinions were based on review of the claims file and provided adequate reasoning and bases for the opinions that it is less likely than not that the Veteran's variously diagnosed cervical spine and left upper extremity disabilities are related to service, and less likely than not that the cervical spine and left upper extremity disabilities were caused or aggravated by a service-connected right ankle disability.  Moreover, those opinions - and, in particular, the VHA opinion - are the most comprehensive opinions of record, as they considered the entire record including all the prior opinions offered.  For these reasons, the April 2013 VA and September 2013 VHA opinions are afforded great probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

The Board acknowledges that a private physician wrote in July 2006 that the Veteran had osteoarthritis that had likely worsened because of an injury he sustained during military service in 1968.  However, that opinion is vague, as the physician does not specify where the Veteran has osteoarthritis or the nature of 
the injury in service.  Furthermore, the physician provided no explanation or rationale whatsoever for the conclusion that an injury in 1968 worsened his current osteoarthritis.  As such, it is afforded little, if any, probative weight.  Id.  Similarly, while an October 2011 VA examiner concluded that the Veteran's cervical spine condition is at least as likely as not related to service, he failed to provide adequate rationale for that conclusion.   In this regard, while he noted that the Veteran was "injured by a motorcycle accident in service" and now has cervical spondylosis, he neglected to explain how the Veteran's in-service accident could have caused or contributed to his current spinal condition.  Even so, that opinion is outweighed by the more recent and probative April 2013 and September 2013 opinions. 

The Board acknowledges that the Veteran has asserted in written statements and in hearing testimony that his current cervical spine and left upper extremity disabilities are related to service or service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, cervical spine and left upper extremity disabilities fall outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms of the cervical spine and left upper extremity, any actual diagnosis of a cervical spine or left upper extremity disorder requires objective testing to diagnose, and can have many causes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis). 

Moreover, whether symptoms the Veteran experienced in service or following service are in any way related to any current cervical spine or left upper extremity disability requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  To the extent that the Veteran himself believes that he has cervical spine and left upper extremity disabilities that are due to service or to a service-connected right ankle disability, as a lay person, he is not shown to possess any specialized training in the medical field.  The Veteran's opinions as to the etiology of his claimed cervical spine and left upper extremity disabilities are not competent medical evidence, as such questions require medical expertise to determine.  Id.  In any event, the Board concludes that the most probative medical evidence, which fails to show a nexus between current cervical spine and left upper extremity disabilities and the Veteran's service or service-connected right ankle disability, is of greater probative value than the lay contentions of the Veteran. 

Furthermore, to the extent that the Veteran asserts that his current cervical spine 
and left upper extremity symptoms have been recurring since his claimed injury in service, the Board finds the Veteran's assertions not credible.  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Here, there is no indication that the Veteran reported longstanding symptoms in June 2005 when he presented for private treatment for left shoulder and neck pain.  Additionally, VA treatment records show that he was seen in June 2001 for pulmonary function testing, but there is no indication that he sought treatment for any neck or left upper extremity symptoms.  The Board finds particularly significant the fact that the record is negative for treatment for any cervical spine or left upper extremity symptoms until after the Veteran's claim for VA benefits was filed in June 2005.  Indeed, the record shows that the Veteran's initial claim for VA benefits was filed on June 14, 2005, and the first treatment for any neck or left upper extremity symptoms of record is dated on June 28, 2005.  The Board finds it likely that had the Veteran been experiencing longstanding neck and left upper extremity symptoms, he would have reported it during his initial private treatment in June 2005, and more significantly, sought earlier treatment for his symptoms, as he was seen for other complaints.

Moreover, regarding the Veteran's April 2010 assertions that he sought and/or received treatment for his claimed disabilities soon after service, the Board similarly finds that his statements lack credibility.  The Board notes that in his initial June 2005 claim for benefits, the Veteran reported an onset of his disabilities in 1968 and treatment from 1970 with Dr. Chapman in South Carolina; the Veteran did not identify any other treating provider for his claimed disabilities, to include Dr. Armstrong, Dr. Tusch, or any other provider in New York.  In a substantive appeal received in June 2006, the Veteran asserted that his left shoulder and arm pain is the result of being hit by a motorcycle in service, citing that his service records show that he received abrasions to his left hand and arm during a motor scooter accident and his private medical records verify that "I am being treated for my left shoulder and arm pain."  Significantly, he did not report a history of recurring symptoms or prior treatment for his symptoms, but instead referenced only his current treatment.  Similarly, in a July 2005 statement responding to VA's request for additional evidence in support of his claims, the Veteran again reported treatment with Dr. Chapman, but did not report treatment with any other provider, nor did he report treatment soon after service.  The Board finds it likely that had the Veteran actually received earlier treatment for his cervical spine and left upper extremity, he would have reported it initially upon filing his claim for benefits or upon prior specific requests by VA prior to April 2010.  Given the foregoing, the Board accords little probative weight to the Veteran's lay statements in general, including statements offered regarding the course of his cervical spine and left upper extremity symptoms and treatment for the same.  

In sum, based on the evidence and analysis above, the Board finds the preponderance of the competent and probative evidence is against a finding 
that the Veteran has a cervical spine or left upper extremity disabilities which arose in service or are otherwise related to service or a service-connected right ankle disability.  Accordingly, the criteria for service connection are not met.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

Service connection for residuals of a left upper extremity injury including radiculopathy, carpal tunnel syndrome, and gouty arthropathy in the left elbow, claimed as a left shoulder and arm injury, is denied.

Service connection for a cervical spine disability, to include degenerative joint disease, osteoarthritis, and spondylosis, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


